        Case 3:19-cv-00638-SDD-RLB            Document 78      01/15/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT
                        COURT FOR THE MIDDLE DISTRICT
                                 OF LOUISIANA

  STATE OF LOUISIANA,
  By and through its Attorney General,
  JEFF LANDRY,

         Plaintiff,

         v.

  BANK OF AMERICA, N.A.; BARCLAYS BANK
  PLC; BARCLAYS CAPITAL INC.; BNP
  PARIBAS SECURITIES CORP.; CITIGROUP
  GLOBAL MARKETS INC.; CREDIT SUISSE AG;
  CREDIT SUISSE SECURITIES (USA) LLC;
  DEUTSCHE BANK AG; DEUTSCHE BANK
  SECURITIES INC.; FIRST TENNESSEE BANK,
                                                          CASE NO.: 3:19-cv-00638-SDD-RLB
  N.A.; FTN FINANCIAL SECURITIES CORP.;
  GOLDMAN SACHS & CO. LLC; JEFFERIES
  GROUP LLC; JPMORGAN CHASE BANK, N.A.;
  J. P. MORGAN SECURITIES LLC; MERRILL
  LYNCH, PIERCE, FENNER & SMITH INC.; R.W.
  BAIRD & CO., STIFEL NICOLAUS & CO., INC.;
  MIZUHO SECURITIES, USA LLC; UBS
  SECURITIES LLC; NOMURA SECURITIES
  INTERNATIONAL, INC.; HSBC SECURITIES
  USA, INC.; CANTOR FITZGERALD & CO.;
  HILLTOP HOLDINGS, INC.; Dba HILLTOP
  SECURITIES; SG AMERICAS SECURITIES,
  LLC; TD SECURITIES, LLC; and UNNAMED
  COCONSPIRATORS,

         Defendants.

                                  NOTICE OF DISMISSAL

       Plaintiff, the State of Louisiana, through its undersigned counsel, hereby provides notice

of the dismissal with prejudice of Defendant Goldman Sachs & Co. LLC from this action in

accordance with Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.
         Case 3:19-cv-00638-SDD-RLB              Document 78   01/15/20 Page 2 of 2



       Respectfully submitted,

JOHNSON & JOHNSON, P.L.L.C.

By: s/Curtis D. Johnson
Curtis D. Johnson, Jr. (TN Bar No. 015518)
Suite 1002, 1407 Union Avenue
Memphis, TN, 38104
Tel.: (901) 725-7520
Fax: (901) 725-7570
cjohnson@johnsonandjohnsonattys.com

BROUSSARD BALONEY LAW FIRM

By: s/Geri Broussard Baloney
Geri Broussard Baloney (Bar No. 24012)
3852 Napoleon Avenue
New Orleans, LA 70125
Tel.: (504) 294-4817
gbroussard@bblf.com

HAMMONDS SILLS ADKINS & GUICE

By: s/Alejandro R. Perkins
Alejandro R. Perkins (La. Bar No. 30288)
2431 South Acadian Thruway, Suite 600
Baton Rouge, LA 70808
Tel: (225) 923-3462
Fax: (225) 923-0315
aperkins@hamsil.com

THE CONNOR GROUP, LLC

By: s/Karl Connor
Karl Connor (La. Bar No. 23454)
2218 Napoleon Avenue
New Orleans, LA 70115
Tel: (504) 521-6938
kconnor@achangeagency.net

Attorneys for Plaintiff the State of Louisiana
